Citation Nr: 1215095	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  06-25 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151, for additional eye impairment as a result of VA medical treatment.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to December 1963.

This matter came to the Board of Veterans' Appeals (Board) from a May 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in July 2008 and November 2010.


FINDING OF FACT

A preponderance of the evidence is against a finding that the Veteran experienced additional eye disability as the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault from VA medical treatment, or the result of an event not reasonably foreseeable.


CONCLUSION OF LAW

Entitlement to disability compensation under the provisions of 38 U.S.C.A. § 1151 for additional eye impairment is not warranted.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.361, 17.32 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In this case, VA satisfied its duties to the Veteran in a VCAA letter issued in January 2005, which predated the May 2005 rating decision.  Subsequent to the Board Remand, another VCAA letter was issued to the Veteran in August 2008.  Collectively, the VCAA letters notified the Veteran of what information and evidence is needed to substantiate her claim, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The August 2008 letter notified the Veteran of the evidence necessary to support a disability rating and effective date pertaining to her claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the instructions in the July 2008 and November 2010 Board Remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains VA treatment records from the La Jolla VA Medical Center (VAMC) dated from January 8, 1984, which include records pertaining to her eye surgeries.  There is otherwise no indication of the existence of relevant outstanding records which would tend to support the Veteran's 1151 claim pertaining to the eyes that should be obtained.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

The evidence of record contains a November 2008 VA examination report and April 2011 opinion pertaining to her § 1151 claim.  The examination and etiology opinions are thorough and contain sufficient information to decide the § 1151 issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.

Criteria & Analysis

The Veteran underwent an extracapsular cataract extraction of the right eye with implantation of an intraocular lens on December 26, 1985.  She underwent Yag laser posterior capsulotomy of the right eye on March 5, 1986.  She underwent an extracapsular cataract extraction of the left eye with implantation of an intraocular lens on July 20, 1988.  She underwent a Yag laser posterior capsulotomy of the left eye for a secondary cataract on May 19, 1990.  She underwent a posterior chamber intraocular lens exchange with a manual vitrectomy of the right eye on April 9, 1992.  On April 22, 1999, she underwent pupilloplasty of the left eye, synechialysis of the left eye, and anterior vitrectomy of the left eye.  All of these procedures were conducted at the La Jolla VAMC.  In statements from the Veteran, she maintains that since these surgeries and procedures she incurred additional disability due to the error of the VA medical providers, and seeks VA compensation benefits under 38 U.S.C.A. § 1151.

Under the provisions of 38 U.S.C.A. § 1151, if VA hospitalization or medical or surgical treatment results in additional disability or death that is not the result of the veteran's own willful misconduct or failure to follow instructions, compensation is awarded in the same manner as if the additional disability or death were service-connected.  See 38 C.F.R. §§ 3.361, 3.800(a).

Although claims for 38 U.S.C.A. § 1151 benefits are not based upon actual service connection, there are similarities in their adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 (1993).  A claim for 38 U.S.C.A. § 1151 benefits must be supported by medical evidence of a current disability and medical evidence that the current disability resulted from VA hospitalization, medical examination, or treatment.

Applicable regulation provides that where it is determined that there is additional disability resulting from a disease or injury or an aggravation of an existing disease or injury suffered as a result of hospitalization, medical or surgical treatment, or examination, compensation will be payable for such additional disability.  38 C.F.R. § 3.361.

38 C.F.R. § 3.361(c) states that claims based on additional disability or death due to hospital care, medical or surgical treatment, or examination must meet the causation requirements of this paragraph and paragraph (d)(1) or (d)(2) of this section.  Claims based on additional disability or death due to training and rehabilitation services or compensated work therapy program must meet the causation requirements of paragraph (d)(3) of this section.  Actual causation is required.

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The provision of training and rehabilitation services or CWT program cannot cause the continuance or natural progress of a disease or injury for which the services were provided.  Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.

38 C.F.R. § 3.361(d) states that the proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of § 17.32 of this chapter.  Minor deviations from the requirements of § 17.32 of this chapter that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b) of this chapter, as in emergency situations.

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of this chapter.

In essence, a claimed disability is a qualifying additional disability if such disability was not the result of the veteran's willful misconduct and (1) the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, and the proximate cause of the disability was due to either (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

In November 2008, the Veteran underwent a VA examination.  The Veteran reported that she underwent a cataract extraction with implantation of an intraocular lens implant of her right eye at about age 40 and the same procedure performed on her left eye at age 42.  The postoperative prescription to correct her vision to her best corrected visual acuity was unequal and she was fitted with a contact lens for her right eye.  She was prescribed glasses to wear over her contact lens.  She stated she "poked a hole" in her right cornea while inserting or removing her contact lens.  Her right eye was patched and the "hole" healed.  She stated the intraocular lens was removed from her right eye and an intraocular lens of a different power was implanted.  Some years later, while having physical therapy in 2004, 2005, or 2006, she lost vision in her left eye.  The vision in her left eye never fully recovered and remains poor.  She complained she could not see well with her left eye and of seeing a cloud of haziness in the inferior vision of her left eye.  She complained of getting headaches from eye strain because she does not see well with her left eye.  She complained light bothers her left eye.  

The Veteran reported that she underwent a cataract extraction with implantation of an intraocular lens at the La Jolla VAMC at age 40.  She reported that she had a cataract extraction with implantation of an intraocular lens at the La Jolla VAMC at about age 42.  She reported that she had an exchange of the intraocular lens of her right eye at the La Jolla VAMC but could not recall the date.  She reported on April 23, 1999, she underwent a pupilloplasty, synechialysis and an anterior vitrectomy of her left eye at the La Jolla VAMC.  At the time of the VA examination, only the April 23, 1999 VA operative report was of record.  

An ophthalmic note dated March 10, 2006, recorded a past ocular history of status postop cataract extraction of her right eye in 1984, with a questionable intraocular lens exchange of her right eye at a second operation, and status postop cataract extraction with implantation of an intraocular lens of her left eye in 1986 and a second operation to repair an irregular left pupil.  She was being examined at a 3 month follow-up for a possible history of a retinal artery occlusion of her left eye with bilateral optic nerve head hypoplasia.  The examination documented her complaint of seeing a gray area in the inferior one-half of the vision of her left eye.  During that examination, her vision, with correction, was recorded as 20/40 -2 (pinhole, no improvement) with her right eye and 20/160 (pinhole no improvement) with her left eye.  Applanation intraocular pressures were recorded as 10 for her right eye and 12 for her left eye.  Humphrey visual fields, dated December 8, 2005, were recorded as being reliable for both eyes and showing inferior depressions for her right eye and a dense, inferior hemianopsia of her left eye.  The assessments were:  pseudophakia, both eyes-stable; irregular iris, left greater than right; optic nerve hypoplasia of both eyes; and, possible history of retinal artery occlusion producing dense inferior hemianopsia of her left eye which occurred on May 2, 2005, while in physical therapy.  Visual defects may be explained by retinal artery occlusion or from fat emboli or hypovolemia/anemia that resulted after her hip surgery on April 26, 2005, when she was transfused 2 units of packed red blood cells.  Retinal examination was within normal limits.  Humphrey visual fields show possible defects of her right eye and dense inferior hemianopsia of her left eye.  Her erythrocyte sedimentation rate was elevated to 109 on August 17, 2005.  There was concern that giant cell arteritis may have been a cause for her hemifield loss of her left eye.  The records stated suspicion for giant cell arteritis was very low.  A fifth assessment was posterior vitreous detachment of her left eye.  An attempt was made to fit her left eye with a pigmented soft contact lens to decrease some of the light sensitivity of her left eye, but she could not tolerate the contact lens.  

Upon physical examination and testing, the VA examiner's impressions were bilateral pseudophakia; postoperative exchange of an intraocular lens of her right eye; small, elongated, irregular pupil of her right eye, which is decentered toward 1 o'clock and which is, at least as likely as not, a complication that occurred during her cataract extraction and intraocular lens implant surgery or her lens exchange surgery and is, at least as likely as not, causing decreased and uncorrectable visual acuity of her right eye because her pupil does not line up with the visual axis of her right eye; widely dilated, fixed pupil of her left eye, at least as likely as not resulting from complications during her cataract extraction and intraocular lens implant surgery, and which is causing increased sensitivity to light of her left eye because her left pupil is unable to constrict when exposed to light; bilateral window defects of the iris, at least as likely as not resulting from complications during her eye surgeries; postoperative pupilloplasty of her left eye, at least as likely as not, necessitated because of injury to her iris from complications during her cataract extraction and intraocular lens implant surgery; postoperative bilateral, YAG laser posterior capsulotomy; bilateral, suspicious, optic disk cupping, more likely than not unrelated to her surgeries unless she experienced an episode of hypotension during 1 of her surgeries or at some other time; left, nasal, visual field defect which is not altitudinal in configuration, of unknown etiology and is, more likely than not, unrelated to her eye surgeries or complications from her eye surgeries because it occurred over 20 years after her eye surgeries; decreased, uncorrectable visual acuity of her left eye of unknown etiology following a sudden loss of vision during physical therapy on May 2, 2005, which is more likely than not unrelated to her eye surgeries or complications from her eye surgeries because the episode occurred over 20 years after her eye surgeries.  

The examiner stated that the Veteran had complications during her eye surgeries.  The vision in her right eye only corrected to 20/50 -1 because her pupil does not line up with the visual axis of her right eye.  She has increased light sensitivity of her left eye because her pupil is dilated and fixed and allows too much light to enter her eye.  The decreased, uncorrectable visual acuity of her left eye is of unknown etiology and occurred over 20 years after her eye surgeries and is, more likely than not, unrelated to her eye surgeries or to the complications from her eye surgeries.  The examiner stated that it was beyond his expertise to judge whether or not her eye disabilities resulted from complications during her eye surgeries that were in any way related to carelessness, negligence, lack of proper skill, error in judgment, or similar instances of fault on VA's part in furnishing of the surgical treatment proximately causing any additional eye disability.  

In a March 2010 addendum from the same VA examiner, he explained that there are risks of complications from any surgical procedure and eye surgeries are no exception.  Some of the risks from eye surgery are ending up with vision worse than it was before the surgery, loss of the eye or even loss of life.  The Veteran had complications from her eye surgeries.  In addition, she developed an inferior altitiduinal visual field defect of her left eye which was unrelated to her eye surgeries because it occurred over 20 years after her eye surgeries.  The etiology of that visual field defect was never found.  Because there was not enough information in the claims folder, the examiner could not resolve the questions of whether the additional disabilities were the proximate result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault of the VA medical treatment without resorting to mere speculation.

Subsequent to the November 2008 VA examination and completion of the March 2010 addendum, treatment records were associated with the claims folder dated from 1984, which included records pertaining to her eye surgeries at the La Jolla VAMC.  

In April 2011, the November 2008 VA examiner reviewed the entirety of the Veteran's claims folders.  The examiner noted that while the operative reports were not of record at the time of the original VA examination, such reports were of record at the time he conducted a review of the claims folders.  The examiner provided a detailed summary of the Veteran's operative and medical history.  

On December 26, 1985, the Veteran underwent an extracapsular cataract extraction of the right eye with implantation of an intraocular lens, without complications, for a monocular cataract.  The Veteran was purposely made a little bit hyperopic so that the right eye would work with the hyperopic left eye that had not yet developed a cataract.  

A February 21, 1987 entry recorded the impressions of:  amblyopia of the right eye, and pseudophakia of the right eye.

On March 5, 1986, the Veteran had Yag laser posterior capsulotomy of the right eye to treat a secondary cataract that had developed.  The entry recorded a history of amblyopia of the right eye since childhood.  

On July 20, 1988, the Veteran had an extracapsular cataract extraction of the left eye with implantation of an intraocular lens.  After the lens was delivered, positive vitreous pressure was encountered causing the iris to prolapse through the wound.  The intraocular lens was implanted, the wound was closed and an attempt was made to sweep the iris from the wound without success.  The pupil was peaked superiorly due to the iris being caught in the wound.  The complication of positive vitreous pressure causing iris prolapsed was handled appropriately.  

A November 1, 1989 entry documents an epiretinal membrane of the right eye and corectopia of the left eye.  Because of anisometropia, the Veteran was fitted with a contact lens for the right eye.  The Veteran developed a corneal ulcer of the right eye on June 7, 1990, that was treated and healed.  

On May 19, 1990, the Veteran had a Yag laser posterior capsulotomy of the left eye for a secondary cataract.

On April 9, 1992, because of the Veteran's anisometropia and a desire of the Veteran to no longer wear a contact lens, the Veteran had a posterior chamber intraocular lens exchange with a manual vitrectomy of the right eye without complications.  The examiner could not find documentation of informed consent or a copy of the operative report in the claims folder.  The examiner obtained documentation from the date of surgery from one of the other postoperative examinations.  

A March 26, 1993 entry documented vitreous to the corneal wound of her right eye and corectopia of her left eye.  

An operative report that did not document the date of surgery but where the date of surgery can be assumed to have been April 22, 1999, since a note at the end of the operative report stated that he would follow up on April 23 was reviewed by the examiner.  The preoperative diagnosis was pupil corectopia secondary to iris prolapsed following cataract surgery left eye.  The following procedures were performed on the left eye:  pupilloplasty, synechialysis, and anterior vitrectomy.  An informed consent was mentioned in the operative report.  

For all of the above surgical procedures, there is documentation of informed consent except for the posterior chamber intraocular lens exchange of the right eye.  All of the procedures were performed at the La Jolla VAMC.  

A neuro-ophthalmic examination was performed on May 29, 2007.  The examiner recorded a history that on May 2, 2005, while the Veteran was in physical therapy, she suddenly noticed an "inferior solid gray cloud" in the vision of her left eye.  Her visual acuity, with correction, was recorded as 20/50 +2, pinholed to 20/40, with the right eye 20/200 +2, pinholed to 20/160 -2 with the left eye.  The examiner noted that the presence of a significant visual field defect of the left eye, but no relative afferent papillary defect suggested the Veteran had a retinal event rather than an optic neuropathy.

A December 2008 neuro-ophthalmic examination recorded the Veteran's visual acuity as 20/40, pinholed to no improvement, with the right eye and 20/200 -2, pinholed to no improvement, with the left eye.  The Veteran's visual field was described as stable.  No definite relative afferent papillary defect was observed.  The Veteran was noted to have an ectopic pupil of her right eye secondary to cataract extraction and a surgical pupil of her left eye.  The right optic disc appeared normal in color whereas the left optic disc showed some disc pallor from 9:00 to 10:30 o'clock.  The December 2008 examiner's impression was visual parameters stable, and assumed the Veteran had sustained a retinal vascular event.

A January 13, 2009 optometric note recorded a refractive error or of +3.50-0.75x030 for the right eye and +0.75-0.75x105 for the left eye.  When the refractive error was corrected, the Veteran's visual acuity improved to 20/20-3 slow with the right eye and 20/50+2 with the left eye.

The VA examiner stated that the Veteran had complications during some of the eye surgeries.  There is documentation that the Veteran received informed consent prior to each procedure except for the lens exchange and anterior vitrectomy of the right eye.  Surgical complications that occurred during some of the Veteran's eye surgeries were handled appropriately and the VA examiner could not find any evidence to suggest carelessness, negligence, lack of proper skill, error in judgment, or a similar incident of fault on VA's part in the furnishing of surgical treatment proximately caused any additional eye disability.  Because of surgical complications, the Veteran's right pupil is peaked and does not line up with the visual axis of the her right eye which might be causing decreased visual acuity and best corrected visual acuity of 20/40-20/50 with the Veteran's right eye.  However, there is documentation of the Veteran having amblyopia of the right eye but visual acuity of the right eye has been recorded as best corrected to 20/20 -3 during a note of a refraction performed on January 13, 2009.  Because of surgical complications, the Veteran has a fixed, dilated pupil of the left eye causing increased sensitivity of the left eye to light.  She was fitted with a tinted, soft contact lens to decrease the amount of light entering the left eye but the contact lens was discontinued.  The decreased, uncorrectable visual acuity and marked visual field defect of the left eye is of unknown etiology and occurred over 20 years after the eye surgeries.  It occurred shortly after hip surgery while she was in physical therapy.  Although the etiology is unknown, the decreased, uncorrectable visual acuity and marked visual field defect of the left eye is at least as likely as not from a retinal vascular event that is more likely than not unrelated to the eye surgeries or eye surgical complications.

The Board finds the opinion of the April 2011 VA examiner, after having examined the Veteran and reviewed the voluminous claims folders, to be highly probative.  As detailed, the VA examiner explained that the Veteran did suffer from complications during some of her eye surgeries, but the VA examiner found that the surgical complications that occurred were handled appropriately by VA personnel.  The examiner specifically stated that there was nothing to suggest carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA treatment providers who conducted the surgical treatment.

The examiner explained that while her peaked right pupil and visual axis in her right eye, and fixed, dilated pupil of the left eye are due to surgical complications, the evidence does not show carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA treatment providers.  The examiner also opined that the decreased, uncorrectable visual acuity and marked visual field defect of the left eye occurred after the surgeries, and was likely not due to the surgeries.  

As detailed by the examiner, the evidence of record contains consent forms pertaining to all of the surgical procedures except for the April 1992 procedure.  While such consent forms do not outline every risk possible upon conducting the procedures, in signing the forms the Veteran acknowledged that the "nature and purpose of the operation or procedure, possible alternative methods of treatment, the risks involved, and the possibility of complications have been fully explained to me" and that "no guarantees have been made to me concerning the results of the operation or procedure."  Since the Veteran completed a consent form prior to each procedure, the Board can safely assume that the Veteran also gave her informed consent prior to the April 1992 procedure.

In sum, the records fail to show that the operations performed by VA personnel resulted in additional disability as a result of carelessness, negligence, lack of proper skill, error in judgment, and the medical evidence supports a finding that the residuals, including peaked right pupil and visual axis in her right eye, and fixed, dilated pupil of the left eye, were reasonably foreseeable complications from the multiple eye surgeries.  Significantly, there is no medical opinion contradicting the April 2011 VA examiner's opinion, or that is otherwise favorable to the Veteran's claim.  

In adjudicating this claim, the Board must assess the Veteran's competence and credibility with respect to her statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

The Board has considered the Veteran's lay contentions that her eye disabilities are due to faulty hospital treatment and were not reasonably foreseeable; however, the Veteran is not competent to make such an assessment as she lacks the requisite expertise.  

Thus, the Board finds that the evidence of record does not show any VA fault in the surgical eye treatment of the Veteran which could be attributed to carelessness, negligence, lack of proper skill, error in judgment, or an event that was not reasonably foreseeable.  

In view of the foregoing, the Board concludes that entitlement to disability compensation under the provisions of 38 U.S.C.A. § 1151 is not established.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151, for additional eye impairment as a result of VA medical treatment is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


